Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 2/7/2022 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 14 and 18 recite for the plurality of interactive components to have an electrical connection and wiring arranged within an interior of the impeller shaft.  While the specification does recite such an arrangement, Applicant has not provided any more details on how such wiring will successfully be integrated into the compressor.  As Examiner understands it, the plurality of interactive components reside upon a rapidly spinning impeller body.  If wiring from inside the impeller shaft are to be provided to make an electrical connection with the interactive components, how would this wiring account for the rotation of the impeller and avoid failure?  With fixed wires attached at several points of the impeller, Examiner foresees the multiple wires becoming tangled/coiled along the central impeller axis during operation with the eventuality of a severed electrical connection.  As Applicant has not provided any further description as to how such wiring is implemented, Examiner believes a written description rejection is necessary.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14, line 11 provides that the rotor assembly includes “at least one interactive component”; however, claim 14, line 13, provides for “the plurality of interactive components”.  No previous mention of a plurality of components has been mentioned and Examiner wonders whether the instance of one interactive components is included in the plurality of interactive components.  Further complicating matters, claim 14, line 18 provides the “said at least one interactive component includes a plurality of interactive components spaced…about the impeller body”.  Examiner notes that there is discrepancy between the interactive components being associated with the impeller vs the rotor (Examiner is unsure where the rotor ends and the impeller begins?) as well as added ambiguity about why the interactive components repeat their plurality.  Claim 18 shares these same issues with claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (DE10032984A1) in view of Nash (DE20200401907).
Claim 14:  Radermacher discloses a centrifugal compressor (Fig. 5) comprising a housing having a suction port and a discharge port (see Figure below); an impeller (23) mounted to an impeller shaft (24), said impeller being rotatable relative to said housing to draw a fluid in through said suction port and discharge said fluid through said discharge port (Fig. 5), and a motor (13/20) operably coupled to said impeller to rotate said impeller about an impeller axis, said motor including a stator assembly (13) and a rotor assembly (20), said rotor assembly being located adjacent a front (note top/bottom or impeller) side of said impeller and said stator assembly being stationary and mounted at an interior surface of a portion of said housing directly adjacent to said front side of said impeller (Fig. 5), wherein said rotor assembly includes at least one interactive component (note elements 20 are electromagnets) configured to generate a magnetic field (Fig. 5), said plurality of interactive components requiring an electrical connection and wiring (note wiring/connection to 20) associated with said electrical connection being arranged within an interior of the impeller shaft (positioning of associated wiring/connection to 20 is interior to 24), and said stator assembly includes at least one electrical component (note electrical component in 13) operable configured to interact with the magnetic field generated by said rotor assembly (Examiner notes that the magnetic fields generated from of electromagnets at 13 and 20 will overlap and interact; the presence of sensor 15 allows for adjustment in the drive control to ensure an ideal seal gap at 10) to drive said impeller about said impeller axis, said at least one interactive component includes a plurality of interactive components (20) spaced axially and circumferentially about the impeller body (Fig. 5); Page 2 of 1096017US02 (U301204US2) wherein said at least one electrical component (13) and at least a portion of said plurality of interactive components (20, noting associated wiring) are aligned along an axis oriented generally perpendicular to the impeller axis (Fig. 5).
Radermacher does not disclose said impeller having an elongated conical shape.  However, Nash proposes using an alternate impeller having a cross-sectional elongated conical shape (see Fig. 1, note 14).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include the impeller of Nash into the apparatus of Radermacher as it involves mere substitution of one known member for another with a predictable expectation of success.

    PNG
    media_image1.png
    340
    470
    media_image1.png
    Greyscale

Claim 15:  Radermacher and Nash teach the previous limitations.  Radermacher further discloses a shroud arranged adjacent said impeller and said stator assembly being associated with said shroud (see Figure above).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro (JP2008089222A) in view of Radermacher (DE10032984A1) and in further view of Nash (DE20200401907).
Claim 18:  Meguro discloses a chiller refrigeration system comprising a condenser (42), evaporator (44), and compressor (40) arranged in fluid communication to form a refrigeration circuit (Fig. 1), the compressor being a centrifugal compressor (Fig. 1) including a housing having a suction port (note suction arrow near 48) and a discharge port (note discharge arrow near 48); an impeller (48) mounted to an impeller shaft (50) rotatable relative to said housing to draw a fluid in through said suction port and discharge said fluid through said discharge port (Fig. 1); and a motor (54) operably coupled to said impeller to rotate said impeller about an impeller axis (Fig. 1).
Meguro does not disclose for the impeller having an elongated conical shape 
or the motor including a stator assembly and a rotor assembly, said rotor assembly being located adjacent a front side of said impeller and said stator assembly being stationary and mounted at an interior surface of a portion of said housing directly adjacent to said front side of said impeller, wherein said rotor assembly includes at least one interactive component operable to generate a magnetic field, said plurality of interactive components requiring an electrical connection and wiring associated with said electrical connection being arranged within an interior of the impeller shaft, and said stator assembly includes at least one electronic component configured to interact with the magnetic field generated by said rotor assembly to drive said Page 3 of 1096017US02 (U301204US2) impeller about said impeller axis, said at least one interactive component includes a plurality of interactive components spaced axially and circumferentially about the impeller body; wherein said at least one electrical component and at least a portion of said plurality of interactive components are aligned along an axis oriented generally perpendicular to the impeller axis.  However, Radermacher discloses a compact compressor design in which its motor includes a stator assembly (13) and a rotor assembly (20), said rotor assembly being located adjacent a front side (top) of said impeller and said stator (13) assembly being stationary and mounted at an interior surface of a portion of a housing directly adjacent to said front side of said impeller (Fig. 5), wherein said rotor assembly (20) includes at least one interactive component (Examiner notes elements 20 are electromagnets) operable to generate a magnetic field, said plurality of interactive components (20) requiring an electrical connection and wiring associated with said electrical connection (note wiring/connection to 20) being arranged within an interior of the impeller shaft (positioning of associated wiring/connection to 20 is interior to 24), and said stator (13) assembly includes at least one electronic component (note electrical component in 13) configured to interact with the magnetic field generated by said rotor assembly (Examiner notes that the magnetic fields generated from of electromagnets at 13 and 20 will overlap and interact; the presence of sensor 15 allows for adjustment in the drive control to ensure an ideal seal gap at 10) to drive said Page 3 of 1096017US02 (U301204US2) impeller about said impeller axis, said at least one interactive component includes a plurality of interactive components (20) spaced axially and circumferentially about the impeller body (Fig. 5); wherein said at least one electrical component (13) and at least a portion of said plurality of interactive components (20, noting associated wiring) are aligned along an axis oriented generally perpendicular to the impeller axis (Fig. 5).
Meguro, as modified by Radermacher, does not teach an impeller having an elongated conical shape.  However, Nash proposes using an alternate impeller having a cross-sectional elongated conical shape (see Fig. 1, note 14).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include the impeller of Nash into the apparatus of Meguro as modified by Radermacher as it involves mere substitution of one known member for another with a predictable expectation of success.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive as Examiner has included the Radermacher and Nash references to read upon the newest claim limitations relating the stator assembly mounting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746